Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/19/2019 and 11/19/2020 were filed before the mailing date of the first office action. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities: the limitation “to calculate a time width of each of the motion mode as a cut-out time width” should be corrected to “to calculate a time width of each of the motion modes as a cut-out time width”.
Claim 4 is objected to because of the following informalities: the limitation “in which arrangement order of the label is different each other in association with time series model identification information” should be corrected to “in which arrangement order of the label is different from each other in association with time series model identification information”.  The limitation “for each of the motion mode” should be corrected to “for each of the motion modes
Claim 6 is objected to because of the following informalities: the limitation “calculate a time width of each of the motion mode as a cut-out time width” should be corrected to “calculate a time width of each of the motion modes as a cut-out time width”.
Examiner notes that the claims and the specification have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors the applicant may become aware of in the claims or the specification. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a learning data generation section configured to acquire first sensor data at a predetermined time interval in claim 1;
“a clustering section configured to classify each of the learning data of a predetermined number generated into a predetermined category” in claim 1;
“a learning section configured to input the supervised data of the predetermined number to a learning algorithm to learn the supervised data” in claim 1;
“a time series model generation section configured to arrange the labels given to the learning data” in claim 1’
“a prediction section configured to calculate a prediction value of the first sensor data” in claim 1;
“a time width calculation section configured to calculate a time width of each of the motion mode as a cut-out time width using the first sensor data” in claim 2;
“a representative data storage section configured to store the representative data of each category and the label of each of the category” in claim 4;
“a time series model storage section configured to store the time series models” in claim 4;
“a prediction data generation section configured to separate the first sensor data acquired at a predetermined time interval for each of the motion mode” in claim 4;
“a classification determination section
“a prediction label specification section configured to arrange the labels in time series” in claim 4;
“a prediction value calculation section configured to calculate the representative data” in claim 4;
 and “a matching evaluation section configured to compare the prediction value and the newly acquired first sensor data to each other” in claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “the time width calculation section generates a histogram of values of the first sensor data every time the first sensor data are acquired so as to decide a time width where the histogram shows a crest-shape distribution as the cut-out time width” but it is not clear what a crest shaped distribution refers to. For purposes of prior art examination, Examiner is interpreting that the histogram uses a normal distribution as described in paragraph [0033] of the specification.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites that “the time width calculation section calculates a reverse number of variance of the histogram” but it is not clear what kind of calculation a “reverse number of variance of the histogram” refers to. For purposes of prior art examination, Examiner is interpreting that the time width calculation section calculates an “inverse variance” as described in the specification in at least paragraphs [0083] and [0088].
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 further describes the prediction section from claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 102 as being anticipated by Bellala et al (US 20170147930 A1, herein Bellala).
Regarding claim 1, Bellala teaches a state prediction apparatus (para. [0026] recites fig. 1 is a functional block diagram illustrating one example of a system 100 for system for performance testing based on variable length segmentation and clustering of time series data), comprising: 
a learning data generation section configured to acquire first sensor data at a predetermined time interval, the first sensor data being obtained by a first observation sensor observing the state of an observation object (para. [0029] recites the system 100 generates a trained model to learn characteristics of a system of interest from training time series data by segmenting the training time series data into homogeneous windows of variable length, clustering the segments to identify patterns, and associating each cluster with a cluster score. Para. [0017] recites that this system could be employed to analyze time series sensor data from an automobile (i.e. the training data is acquired from sensors observing the state of an object)), 
separate the first sensor data for each motion mode of the observation object, and generate learning data (para. [0031] recites the training module 108 may generate a trained model 108A to learn characteristics of a system of interest 102 from training time series data 104 by segmenting the training time series data 104 into homogeneous windows of variable length. Para. [0035] recites segment categorization is a technique of categorizing segments into various bins based on their respective lengths of segments. As an example, the set of segments may be divided into three categories corresponding to segments of length 5-12 seconds, 12-30 seconds, and 30-45 seconds (i.e. separating the first sensor data)); 
a clustering section configured to classify each of the learning data of a predetermined number generated into a predetermined category, give a label prepared beforehand for each of the category, and generate supervised data (para. [0033] recites the system 100 generates a trained model to learn characteristics of a system of interest from training time series data by segmenting the training time series data into homogeneous windows of variable length, clustering the segments to identify patterns, and associating each cluster with a cluster score. Para. [0039] recites associating each cluster with the cluster score may further include associating each cluster with labeled data. In some examples, labeled data may be related to a list of selected attributes, cluster properties, and/or cluster scores for each cluster (i.e. classifying or clustering the learning data into categories with predetermined labels to generate supervised data));
a learning section configured to input the supervised data of the predetermined number to a learning algorithm to learn the supervised data, generate a learned model of the learning algorithm, and generate representative data of each of the category (para. [0044] recites the output of the training module 108 may correspond to a trained model 108A that may include a list of selected attributes, cluster properties (mean, and co-variance matrix for each cluster), and score ranges for each cluster (i.e. generating a learned model and representative data of each category)); 
a time series model generation section configured to arrange the labels given to the learning data by the clustering section within a predetermined model generation unit period in time series in order of generation of the learning data, and generate a time series model (para. [0042] recites estimation is a technique to estimate time series parameters for the time series data. Generally, estimation is performed to identify outliers (e.g., abnormal observations) in the time series data. Outliers are data elements that deviate from a norm of a statistical distribution of data elements. Generally, outliers may cause abnormalities in time series data. In some examples, such outliers may cause parameter estimation values to be subjective. Identification, isolation, and/or elimination of outliers allows for estimation of time series parameters. Editing time series data is a technique to modify attributes associated with the time series data. In some examples, editing may be performed for better scaling and/or visualization of the time series data (i.e. arranging the clusters (or labels) to generate a time series model)); 
and a prediction section configured to calculate a prediction value of the first sensor data as a state of the observation object of a future time point from newly acquired first sensor data using the time series model (para. [0045] recites the performance testing module 116 analyzes system characteristics from testing time series data 106. The performance testing module 116 accesses the trained model 108A to provide a real-time performance score that may quantify the behavioral and/or operational characteristics for the system 102 of interest (i.e. calculating a prediction value)).
Regarding claim 2, Bellala teaches the system according to claim 1, further comprising 
a time width calculation section configured to calculate a time width of each of the motion mode as a cut-out time width using the first sensor data, wherein the learning data generation section separates the first sensor data with a cut- out time width calculated by the time width calculation section (para. [0036] recites the time-segments may be mapped into an equal length frequency distribution space, where a histogram of the attribute values in a given time segment may be extracted (i.e. calculating the time width of each motion mode to separate the sensor data)), 
(para. [0062] recites fig. 4 illustrates an example histogram of segment lengths of a time series. For example, the segments identified from all the commutes in the training time series data may be categorized into several bins, where the bin characteristics (e.g., bin widths) may be identified by fitting a Gaussian mixture model on the segment lengths (i.e. generating a histogram with the acquired first sensor data)).
Regarding claim 4, Bellala teaches the system according to claim 1, further comprising: 
a representative data storage section configured to store the representative data of each category and the label of each of the category in association with each other (para. [0080] recites training module 108 may include hardware to physically store the training time series data 104, and processors to physically process the training time series data 104 to generate the training model 108A (i.e. storage for the data and the labels)); 
and a time series model storage section configured to store the time series models which are generated at each of the model generation unit periods and in which arrangement order of the label is different each other in association with time series model identification information respectively (para. [0080] recites training module 108 may include hardware to physically store the trained model 108A. Para. [0055] recites at 210 of Module I 202, a trained model may be generated, where the trained model may include a medoid of each cluster, statistics related to each cluster (e.g., when the cluster is based on a Gaussian distribution), and labels and cluster scores for each cluster (i.e. the time series models are stored, each model has an individual label arrangement)), 
wherein the prediction section includes: a prediction data generation section configured to separate the first sensor data acquired at a predetermined time interval for each of the motion mode, and generate prediction data (para. [0046] recites the performance testing module 116 may receive the testing time series data 106. As described herein, the testing time series data 106 may be pre-processed, such as, for example, by data fusion, validation, estimation, and/or editing. Para. [0046] also recites that the testing time series data 106 may be segmented using a segmentation algorithm, as described, for example, with reference to the training module 108, to identify homogenous time windows (i.e. separating data into intervals to generate prediction data)); 
a classification determination section configured to input the prediction data generated to the learned model to classify the prediction data into any of the categories, and give the label that is set to the category (para. [0047] recites the performance testing module 116 may associate each additional segment with a training cluster in the trained model 108A (i.e. classifying the prediction data into categories));    
a prediction label specification section configured to arrange the labels in time series, determine a time series model having the highest degree of similarity of arrangement order among the time series models stored in the time series model storage section, and specify a label of a future time point as a prediction label according to the time series model determined, every time the label is given (para. [0048] recites the performance testing module 116 may associate each additional segment with a segment score based on the cluster score for the associated training cluster. The segment score is a numerical value associated with the additional segment. For example, the segment score may be the cluster score for the cluster associated with the additional segment. For example, once the additional segments are assigned to a cluster, a segment score may be determined for each additional segment. In the case where each cluster is assigned a score range, the segment score assigned to each additional segment within a cluster may be further fine-tuned based on the operational characteristics of another variable/attribute, (i.e. determining a cluster or model that best fits the prediction data)); 
and a prediction value calculation section configured to calculate the representative data stored in the representative data storage section in association with the prediction label specified as the prediction value of the first sensor data (para. [0049] recites the performance testing module 116 may determine a performance metric for the testing time series data 106 by analyzing the testing time series data 106 based on the trained model 108A. In some examples, the performance metric for the testing time series data 106 may be a real-time performance score of the system. The performance metric is based on a comprehensive analysis of the time-series data in real-time using the trained model 108A. In some examples, the performance metric may be a single, comprehensive performance score quantifying driving behavior (i.e. calculating a prediction value of the prediction data)).
Claim 8 is a method claim and its limitation is included in claim 1. The only difference is that claim 8 requires a method (para. [0100] recites fig. 14 is a flow diagram illustrating one example of a method for performance testing based on variable length segmentation and clustering of time series data). Therefore, claim 8 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bellala et al (US 20170147930 A1, herein Bellala), in view of Vacar et al (US 7162393 B1, herein Vacar).
Regarding claim 3, Bellala teaches the system according to claim 2..
However, Bellala does not explicitly teach the time width calculation section calculates a reverse number of variance of the histogram, and calculates a period from a time point immediately after the last cut-out time to a time point at which the reverse number of the variance takes an extreme value as the cut-out time width, every time the histogram is generated.
Vacar teaches the time width calculation section calculates a reverse number of variance of the histogram, and calculates a period from a time point immediately after the last cut-out time to a time point at which the reverse number of the variance takes an extreme value as the cut-out time width, every time the histogram is generated (see 112(b) rejection of claim 4 for interpretation of “the reverse number of the variance” - col. 4 lines 55-62 recite the Sequential Probability Ratio Test is a statistical hypothesis test that differs from standard fixed sample tests. In fixed-sample statistical tests, a given number of observations are used to select one hypothesis from one or more alternative hypotheses. The SPRT, however, examines one 60 observation at a time, and then makes a decision as soon as it has sufficient information to ensure that pre-specified confidence bounds are met. Col. 5 lines 22-28 recite the SPRT surveillance module executes all 6 tandem hypothesis tests in parallel. Each test determines whether the current sequence of process observations is consistent with the null hypothesis versus an alternative hypothesis. The first four tests are: (SPRT 1) the positive-mean test, (SPRT 2) the negative-mean test, (SPRT 3) the nominal-variance test, and (SPRT 4) the inverse-variance test. Col. 2 lines 65-67 recite a inverse-variance test, which tests whether the variance of the time-series for the inferential variable is proportional to the inverse of the  scale factor (i.e. using the inverse variance as a confidence bound)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the SPRT test, specifically the inverse variance test, from Vacar as a confidence bound on the time-width calculations from Bellala. Bellala and Vacar are both directed to analyzing time data, so one of ordinary skill would benefit from verifying the time-width estimations from Bellala with at least the inverse variance test from Vacar in order to ensure maximum performance of the model.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bellala et al (US 20170147930 A1, herein Bellala), in view of Aoki (US 20150235133 A1, herein Aoki).
Regarding claim 5, Bellala teaches the system according to claim 2, wherein the learning data generation section separates second sensor data of the observation object by the cut-out time width calculated using the first sensor data and further generates the learning data (para. [0031] recites the training module 108 may generate a trained model 108A to learn characteristics of a system of interest 102 from training time series data 104 by segmenting the training time series data 104 into homogeneous windows of variable length. Para. [0035] recites segment categorization is a technique of categorizing segments into various bins based on their respective lengths of segments. As an example, the set of segments may be divided into three categories corresponding to segments of length 5-12 seconds, 12-30 seconds, and 30-45 seconds (i.e. separating the sensor data)), 
the clustering section classifies the learning data generated from the second sensor data into a category that is predetermined for the second sensor data, gives a second label that is prepared beforehand for each of the category, and generates the supervised data of the second sensor data (para. [0033] recites the system 100 generates a trained model to learn characteristics of a system of interest from training time series data by segmenting the training time series data into homogeneous windows of variable length, clustering the segments to identify patterns, and associating each cluster with a cluster score. Para. [0039] recites associating each cluster with the cluster score may further include associating each cluster with labeled data. In some examples, labeled data may be related to a list of selected attributes, cluster properties, and/or cluster scores for each cluster (i.e. classifying or clustering the learning data into categories with predetermined labels to generate supervised data)), 
the learning section inputs supervised data of a predetermined number of the first sensor data and supervised data of the second sensor data to the learning algorithm, and generates the learned model, the time series model generation section arranges the second (para. [0044] recites the output of the training module 108 may correspond to a trained model 108A that may include a list of selected attributes, cluster properties (mean, and co-variance matrix for each cluster), and score ranges for each cluster (i.e. generating a learned model and representative data of each category)), 
and the prediction section further calculates a prediction value of the second sensor data as a state of the observation object of the future time point using the second time series model from the second sensor data newly acquired (para. [0045] recites the performance testing module 116 analyzes system characteristics from testing time series data 106. The performance testing module 116 accesses the trained model 108A to provide a real-time performance score that may quantify the behavioral and/or operational characteristics for the system 102 of interest (i.e. calculating a prediction value)).
However, Bellala does not explicitly teach the second sensor data being obtained by a second observation sensor that observes a state different from that observed by the first observation sensor.
Aoki teaches the second sensor data being obtained by a second observation sensor that observes a state different from that observed by the first observation sensor (fig. 2 and para. [0047] recites learning processing unit 51 further includes a data update processing function 51A and a relearning processing function 51B. When, at the time of calculation of influence data in real-time, previously saved influence data and learning totalization data are present in the learning processing information saving unit 21B, the data update processing function 51A updates the saved information in the learning processing information saving unit 21B by the influence data calculated in real-time and learning totalization data used for the calculation. The relearning processing function 51B combines the learning totalization data previously saved in the learning processing information saving unit 21B with learning totalization data acquired in real-time from the information totalization unit 61 and also calculates influence data using the combined data (i.e. updating the time series model and prediction results when there is new data from a second sensor)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the updating and relearning functions from Aoki to update the models from the system in Bellala. Bellala and Aoki are both directed to using time series data to make predictions, and while Bellala does not explicitly teach how to update the models and predictions with new data, one of ordinary skill would know that updating models and relearning over time improves the performance of a machine learning system.
Regarding claim 6, Bellala teaches the system according to claim 1, further comprising a time width calculation section configured to calculate a time width of each of the motion mode as a cut-out time width using the first sensor data, wherein the learning data generation section separates the first sensor data with a cut-out time width calculated by the time width calculation section (para. [0036] recites the time-segments may be mapped into an equal length frequency distribution space, where a histogram of the attribute values in a given time segment may be extracted (i.e. calculating the time width of each motion mode to separate the sensor data)), 

Aoki teaches that the time width calculation section calculates an average value of values of the first sensor data obtained from an acquisition starting time point, and calculates a time between time points at which the average values take extreme values as the cut-out time width, every time the first sensor data are acquired (para. [0050] recites as described in fig. 4, the horizontal axis representing time is divided into unit time points (unit totalization times), and for example, a time point between T and T + 1 represents time point T + 1. Herein, when a time point to which a present point in time belongs (a current time point) is assumed to be a time point T, the learning data extraction processing unit 41 specifies, as a past fixed period, total U time points (latest past U time points: T-U+1, ... , and T) continuing back from the time point T. Then, the learning data extraction processing unit 41 calculates a fluctuation permission range determined by 'mean value ± α x standard deviation (a positive square root of variance)' on the basis of a mean value and variance of prediction attribute information included in time-series data transmitted within the latest past U time points (α: sensitivity to deviation – i.e. calculating time widths based on when the average sensor data values are at extremes)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the time series fluctuation calculation methods from Aoki to further determine how to map the time 
Regarding claim 7, Bellala teaches the system according to claim 1.
However, Bellala does not explicitly teach a matching evaluation section configured to compare the prediction value and the newly acquired first sensor data to each other for evaluation.	
	Aoki teaches a matching evaluation section configured to compare the prediction value and the newly acquired first sensor data to each other for evaluation (para. [0047] recites the relearning processing function 51B combines the learning totalization data previously saved in the learning processing information saving unit 21B with learning totalization data acquired in real-time from the information totalization unit 61 and also calculates influence data using the combined data (i.e. comparing previously predicted values with new data)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the relearning function from Aoki to update the models from the system in Bellala. See claim 5 for motivation to combine.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9811781 B2 (Ariyoshi et al) teaches method for accurately predicting the future observation value using the past observation value of the observation target even if there is a change in the observation value variation pattern. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- 
	/L.M.F./             Examiner, Art Unit 2121         



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121